Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claim filed on 01/27/21.
Claims 8-9 are pending.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 01/27/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 01/27/21 are accepted by the examiner.



Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
8.	Claims 8 & 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 & 3 of U.S. Patent No. 10, 938, 735 (hereinafter refers as Klenner), in view of Kim et al (hereinafter referred as Kim) US Patent Application Publication No. 2006/0026488 A1.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction 
Regarding claim 8: Klenner discloses a convolutional interleaver to interleave cells (See claim 1; Preamble), comprising:
an input terminal into which the cells are to be input from a block interleaver, the block interleaver including a matrix for block interleaving, the matrix having N columns (See claim 1; lines 2-3);
an output terminal from which the cells are to be output such that each of the cells is classified in any one of M interleaving units (See claim 1; lines 4-5);
a convolutional delay circuit comprising: M branches; and first in, first out (FIFO) registers to delay cells, a number of the FIFO registers provided in an M’th branch being M’-1, M’ being an integer from 1 to M (See claim 1; lines 6-8);
a first switch provided between the input terminal and the convolutional delay circuit (See claim 1; lines 9-10); and
a second switch provided between the convolutional delay circuit and the output terminal (See claim 1; line 11),
wherein the first switch and the second switch are each configured to connect to an identical branch of the M branches such that the input terminal and the output terminal are connected via the identical branch (See claim 1; lines 12-14), and
wherein the first switch and the second switch are each configured to connect to an L+1th branch or a first branch when N cells are input into the input terminal while the first switch and the second switch each connect to an Lth branch, L being an integer from 1 to M (See claim 1; lines 15-17).

	However, Kim from the same field of endeavor discloses the cells being generated using low-density parity check (LDPC) coding (See Para. 0023; generating a parity check matrix of a low density parity check (LDPC) code and generating a plurality cells matrices according to the value of the parameters).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the cells being generated using low-density parity check (LDPC) coding as taught by Kim into the system of Klenner perform coding even without obtaining a generation matrix to reduce the complexity of a system (See Kim; abstract; lines 5-7).
Regarding claim 9: Klenner discloses a convolutional interleaving method for interleaving cells (See Claim 3; preamble), comprising:
reordering the cells with a matrix having N columns for block interleaving (See Claim 3; line 3);
inputting the cells into a convolutional delay circuit via a first switch after the cells are reordered, the convolutional delay circuit comprising (See Claim 3; lines 4-5):
M branches (See Claim 3; line 6); and 
first in, first out (FIFO) registers to delay cells, a number of the FIFO registers provided in an M’th branch is M’-1, M’ being an integer from 1 to M (See Claim 3; lines 7-8); and
outputting the cells from the convolutional delay circuit via a second switch such that each of the cells is classified in any one of M interleaving units (See Claim 3; lines 9-10), wherein
(See Claim 3; lines 11-12), and
the first switch and the second switch each connect to an L+1th branch or a first branch when N cells are input into the convolutional delay circuit while the first switch and the second switch each connect to an Lth branch, L being an integer from 1 to M (See Claim 3; lines 13-15).
Klenner does not explicitly discloses the cells being generated using low-density parity check (LDPC) coding.
However, Kim from the same field of endeavor discloses the cells being generated using low-density parity check (LDPC) coding (See Para. 0023; generating a parity check matrix of a low density parity check (LDPC) code and generating a plurality cells matrices according to the value of the parameters).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the cells being generated using low-density parity check (LDPC) coding as taught by Kim into the system of Klenner perform coding even without obtaining a generation matrix to reduce the complexity of a system (See Kim; abstract; lines 5-7).

Allowable Subject Matter
9.	Claims 8-9 would be allowable if amend to overcome the obviousness double patenting rejection or file a terminal disclaimer against the parent application patent No. 10, 938, 735.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Lim et al. 2017/0310423 A1 (Title: Apparatus for time interleaving and method using the same) (See abstract, Para. 0011, 0017-0018 & 0142).
B.	Baek et al. 2016/0218909 A1 (Title: Apparatus for transmitting broadcast signals, apparatus for receiving broadcast signals) (See abstract, Para. 0011, 0016 & 0146).
C.	Cioffi et al. 2007/0011559 A1 (Title: Dynamic minimum-memory interleaving) (See abstract, Para. 0059 & 0063).


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469